COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 TODD MITCHELL,                                                 No. 08-13-00241-CR
                                                '
                             Appellant,                           Appeal from the
                                                '
 v.                                                        Criminal District Court No. 3
                                                '
 THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                '
                            State.              '                 (TC# 1283395D)



                                           ORDER

       Appellant has filed a response to the Court’s notice of intent to dismiss the appeal. The

Court finds that Appellant timely filed a motion for new trial on May 31, 2013, and therefore, his

notice of appeal was due to be filed no later than July 30, 2013. Appellant timely filed notice of

appeal on July 29, 2013. Therefore, this Court does have jurisdiction over this appeal and the

Reporter’s Record shall now be due October 25, 2013.

       IT IS SO ORDERED this 25th day of September, 2013.



                                                     PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.